Citation Nr: 0712692	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  07-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the deceased veteran's 
surviving spouse for purposes of receiving Dependency and 
Indemnity Compensation (DIC) benefits, death pension 
benefits, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1954, from January 1955 to January 1963, and from April 1963 
to April 1971.  He died in February 2005.  The appellant 
seeks entitlement to VA benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination of the RO that 
denied entitlement to certain VA death benefits because the 
appellant was not recognized as the deceased veteran's 
surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In correspondence received in March 2007, the appellant 
requested a hearing before a Veterans Law Judge at a local VA 
office.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Although there is March 2007 correspondence from The American 
Legion to the appellant noting that The American Legion is 
her representative, it does not appear that documentation of 
the appellant's appointment of a representative is contained 
in the claims folder.  On remand, an attempt to obtain a 
complete VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative should be made. 

In light of the foregoing, this matter is REMANDED for the 
following action:

1.  The appellant should be asked to 
provide a VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, to document 
her appointment of an authorized 
representative. 

2.  Thereafter, the appellant should be 
scheduled for a hearing before a Veterans 
Law Judge at the RO, in accordance with 
her March 2007 request.  After the 
appellant has been afforded the 
opportunity for a hearing, the claims 
file should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



